The action is an appeal from the action of the Board of Aldermen of the defendant city in passing an order on June 4, 1934, taking by eminent domain a piece of land of the appellant described in the appeal. No question is raised as to the legality of the condemnation except insofar as the award to the appellant of *Page 108 
damages in the sum of $500.00 over all benefits is concerned. The only question before the court then is the amount of damage of the appellant.
The evidence was conflicting, certain experts for the appellant expressing their opinion that the market value of the land was $960., and experts for the City expressing their opinion that the market value of said land was $750. In addition, experts for the appellant expressed their opinion as to the difference between the value of the whole tract as it lay before the taking and the market value of what remained of it thereafter. This latter opinion, however, was based on use of the land conceived to be the most advantageous but of a character of which there was no reasonable prospect of realization. It was of a nature too speculative to justify its adoption. The appellant has therefore failed to sustain the burden of proof as to this element of his claimed damage and there is no other alternative, than to find that the land remaining after the condemnation was not damaged to any extent. The value of the land taken is found to be $750., and that there is no depreciation of the remaining land by reason of the taking.
   The damage to the appellant is found to be $750.00 and judgment may enter modifying the action of the Board of Aldermen in accordance with said finding, and that the appellant recover of the appellee his costs.